Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 11/24/2020. Currently claims 1-20 are pending in the application, with claims 15-20 withdrawn from consideration.

ELECTION / RESTRICTION


Applicant's election of Group I, claims 1-14, without traverse, drawn to a vat resin (composition) in the reply filed on 11/24/2020 is acknowledged.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-11, and 13-14 are rejected under 35 U.S.C.103 as being obvious Klinkenberg et al. (US 2003/0212164 A1), hereafter, referred to as “Klinkenberg”, in view of Azizian et al. (US 2008/0269050 A1), hereafter, referred to as “Azizian”, in view of Sato et al. (US Patent Number 4,837,260), hereafter, referred to as “Sato”, in view of Li et al. (US Patent Number 9,902,860 B2), hereafter, referred to as “Li”.

Regarding claim 1, Klinkenberg discloses a method of synthesizing a thiourethane polymer (abstract), comprising forming a mixture that includes a first type of monomer, a second type of monomer and a photolatent base, wherein the first type of monomer includes two or more thiol functional groups (para. [0025] – [0026]), and the second type of monomer includes two or more isocyanate functional groups, (para. [0043]); and photo-initiating decomposition of the photolatent base to initiate step-growth polymerization of the first type of monomer with the second type of monomers (para. [0011] – [0014]), and EXAMPLES).



However, Azizian discloses a photolatent base, for example 1, 1-dimethyl-1-(2-hydroxy-3-phenoxypropy l)amine-p-nitrobenzimide (acronym: DANBA), produced by photo-initiated decomposition a non-nucleophillic base having a pKa greater than 7, the said non-nucleophillic base capable of catalyzing an anionic step-growth polymerization (para. [0027] – [0030]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the invention to modify the process of Klinkenberg to substitute  by the photolatent bases such as DANBA of Azizian, in order to enhance properties of the resulting polymer (KSR Rationale B, MPEP 2143). Additionally, in view of Klinkenberg (para. [0050]), disclosure of different forms of the polymer compositions including solvent-free and hot-melt compositions, it would have been obvious for the person of the ordinary skill in the art to design a polymer in the course of routine experimentation by suitable choice of thiol and isocyanate monomer combination. Additionally the materials and process steps of the prior art are identical to the instant claims and the skilled artisan would have reasonable expectation of success to obtain a thiourethane polymer resin from the combination.

But Klinkenberg, and Azizian fail to explicitly disclose a thiourethane polymer resin having an anionic step-growth polymerization reaction inhibitor, the inhibitor having an acidic group configured to form an acid-base pair with the non-nucleophillic base.

However, Sato teaches the use of an anionic polymerization inhibitor which is an additive when the composition of the invention that is used as adhesive polymer, is for inhibition of anionic polymerization of the composition (column 3, lines 16-25). Examples thereof are S02, S03, NO, N02, HCl, H3PO4, acid phosphates, aromatic sulfonic acid, alkylsulfonic acids, propanesultone,  trifluoromethane sulfonic acid, perfluoroalkylcarboxylic acids etc. This anionic polymerization inhibitor is added in an amount of 1-1000 ppm. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Sato, and combine the use of an anionic step-growth polymerization reaction inhibitor, the inhibitor having an acidic group configured to form an acid-base pair with the non-nucleophillic base, because the use of the anionic step-growth polymerization reaction inhibitor would inhibit the radical polymerization and anaerobic polymerization which takes place with light, etc. during storage (column 3, lines 26-30) and other unwanted situations (KSR Rationale A, MPEP 2143).

But Klinkenberg, Azizian, and Sato fail to explicitly disclose a thiourethane polymer resin having a light absorber having an absorbance in the liquid mixture that is greater than an absorbance of the photolatent base at a wavelength of the light used for the exposure.  

However, Li teaches in a photopolymer composition for three dimensional printing application the use of a light stabilizer to control cure depth of 3D printed products and prevent photo-degradation, and is selected from a group consisting of Sudan dyes, 2-(2'-hydroxy-3',5'-2,2'-(2,5-thiophenediyl) bis(5-tert-butylbenzoxazole) and (2,5-bis(5-tert- 15 butyl-benzoxazol-2-yl) thiophene (column 3, lines 9-16). Li further teaches that the functions of light absorbers include control of cure depth in an attempt to improve accuracy of 3D-printed parts and prevent photo-degradation (column 5, lines 31-33), wherein the photopolymer uses UV/Visible light exposure to initiate polymerization.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Li, and combine the use of a light absorber having an absorbance in the liquid mixture, because it would allow to control the cure depth in an attempt to improve accuracy of 3D-printed parts (KSR Rationale B, MPEP 2143). It would also have been obvious to any ordinary artisan that the light absorber in the liquid mixture has an absorbance that would be higher than the absorbance of the photo latent base at the wavelength of the light that the vat resin is exposed to, because the light absorber is added to the composition to overcome the effect of the photolatent base, therefore it would have been obvious that the stabilizer would have higher effect than the photolatent base.

Regarding claim 2, Klinkenberg discloses a polymer resin that is substantially free of water (solvent-free) (para. [0050]).

Regarding claim 3, Klinkenberg teaches the use of various composition of photolatent base in the Table 1 of the Example 1 to run experiments to understand the effect of curing time of the process.  Therefore, it would have been obvious to any ordinary artisan that photolatent In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claims 4-6, Sato teaches that the anionic step growth polymerization reaction inhibitor includes p-toluenesulfonic acid has a concentration in the liquid mixture in a range from about 0.001 to 0.2 wt % by teaching that the polymerization inhibitor would be an aromatic sulfonic acid (column 3, line 21) with an amount of 1-1000 ppm (equivalent to 0.1 %) (column 3, line 25). Sato also teaches that the anionic step growth polymerization reaction inhibitor includes one or more of octanoic acid, methanesulfonic acid, trifluoromethanesulfonic acid or carboxlic acid by teaching that an example of the polymerization inhibitor would be trifluoromethanesulfonic acid (column 3, lines 22-23).  It would also have been obvious to any ordinary artisan that these stated acids are strong organic acid and is non-oxidizing with respect to oxidize the thiol functional groups of the first type of monomer in the liquid mixture.

Regarding claims 7-11, Li teaches in a photopolymer composition for three dimensional printing application the use of a light stabilizer to control cure depth of 3D printed products and prevent photo-degradation.  Li teaches that the light absorber in the liquid mixture includes 2,2'-(2,5-thiophenediyl)bis(5-tert-butylbenzoxazole) by teaching that the light absorber is selected from a group consisting of Sudan dyes, 2-(2'-hydroxy-3',5'-di-tert-butylphenyl)-5-chlorobenzortriazole, 2-(2'-hydroxy-3'-tert-butyl-5'-methylphenyl)-5-chlorobenzortriazole, 2,2'-(2,5-thiophenediyl) bis(5-tert-butylbenzoxazole) and (2,5-bis(5-tert- 15 butyl-benzoxazol-2-yl) thiophene (column 3, lines 9-16). 

Li also teaches that the concentration of the light stabilizer (absorber) would be in between 0.01-1 wt % (column 3, line 21). Therefore, it would have been obvious to any ordinary artisan that the concentration would be optimized so that the functions of light absorbers to control of cure depth in an attempt to improve accuracy of 3D-printed parts and prevent photo-degradation (column 5, lines 31-33) would be optimized, wherein the photopolymer uses UV/Visible light exposure for the polymerization.  Therefore, the concentration of the light stabilizer (absorber) would be a result effective variable. Therefore, maintaining the light absorber in the liquid mixture at a concentration of 1 mM or less and an absorbance of at least about 1 at a wavelength of the light used for the exposure would be a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

-1 cm-1 at the wavelength used to activate the photolatent base, it is noted that molar extinct coefficient is an intrinsic property, therefore, it would have been obvious to any ordinary artisan that by selecting the light absorber as 2,2'-(2,5-thiophenediyl)bis(5-tert-butylbenzoxazole), the molar extinction coefficient would be selected and which would be at least about 10000 M-1 cm-1 at the wavelength used. 

Regarding claim 13, Klinkenberg teaches that the first type of monomer includes one of more of: 2,2'-(ethylenedioxy) diethanethiol, decanedithiol, hexanedithiol, glycol dimercaptoacetate, glycol dimercaptopropionate,  thiobisbenzenethiol, xylene dithiol, pentaerythritol tetramercaptoacetate, pentaerythritol tetramercaptopropionate, dipentaerythritol hexamercaptopropionate, trimethylolpropane trimercaptoacetate, trimethylolpropane trimercaptoacetate, or tris[2-(3-mercaptopropionyloxy)ethyl]isocyanurate by teaching that an example of compounds with thiol groups would be trimethylol propane tris (2-mercaptoacetate) (para. [0026]).

Regarding claim 14, Klinkenberg teaches that the second type of monomer includes one of more of: hexamethylene diisocyanate, trimethylhexamethylene diisocyanate, diisocyanatooctane, isophorone diisocyanate, xylene diisocyanate, toluene diisocyanate, phenylene diisocyanate, bis(isocyanatomethyl) cyclohexane, 4,4'-methylenebis(phenyl isocyanate), 4,4'methylenebis(cyclohexyl isocyanate), or tris(6-isocyanatohexyl) isocyanurate by teaching that an example of organic polyisocyanate would be 1,3-xylylene diisocyanate, or 1,4-xylylene diisocyanate (para. [0043]).

Claim 12 is rejected under 35 U.S.C.103 as being obvious Klinkenberg et al. (US 2003/0212164 A1), in view of Azizian et al. (US 2008/0269050 A1), in view of Sato et al. (US Patent Number 4,837,260), in view of Li et al. (US Patent Number 9,902,860 B2), in view of Sakai et al. (US Patent Application Publication No. 2016/0340374 A1), hereafter, referred to as “Sakai”.

Regarding claim 12, Azizian teaches to use a photolatent base in the composition, for example 1, 1-dimethyl-1-(2-hydroxy-3-phenoxypropy l)amine-p-nitrobenzimide (acronym: DANBA), produced by photo-initiated decomposition a non-nucleophillic base capable of catalyzing an anionic step-growth polymerization (para. [0027] – [0030]).  But Klinkenberg, Azizian, Sato and Li fail to explicitly teach the use of a photolatent base, that is or includes 5-(2'-(methyl)thioxanthone )-1,5-diazabicyclo [4.3.0]non-5-ene tetraphenylborate.  However, Sakai teaches to use of a tetraphenylborate-based compound (photo-base generator) which . Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Sakai, and combine the use of a borate based photo base generator (e.g., 5-(2'-(methyl)thioxanthone )-1,5-diazabicyclo [4.3.0]non-5-ene tetraphenylborate), because the combination of the borate based photo-generator would provide a strong base for the anionic step growth polymerization (KSR Rationale A, MPEP 2143). Since the reference deal with photo-base generator in a polymer composition, one would reasonable expectation of success from the combination.

Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742